Exhibit 10.96

FIRST AMENDMENT TO SECURED NOTE PURCHASE AGREEMENT

This FIRST AMENDMENT TO SECURED NOTE PURCHASE AGREEMENT, dated as of
September 17, 2009 (this “Amendment”), is entered into among the undersigned in
connection with the SECURED NOTE PURCHASE AGREEMENT, dated as of May 18, 2009
(the “Secured Note Purchase Agreement”), by and among Anesiva, Inc., a Delaware
corporation (the “Company”) and Arcion Therapeutics, Inc. (“Investor”). Terms
which are capitalized in this Amendment and not otherwise defined shall have the
meanings ascribed to such terms in the Secured Note Purchase Agreement.

W I T N E S S E T H:

WHEREAS, the Company has requested that Investor (i) increase the Aggregate
Commitment by $200,000, to be reflected by the issuance of an amended and
restated Note in the aggregate principal amount of Two Million Two Hundred
Thousand Dollars ($2,200,000.00), (ii) extend the maturity date of the Note to
December 31, 2009, (iii) to waive certain Events of Default currently in
existence as a result of breaches by the Company of Sections 7.12, 9.1(e),
9.1(d), 9.1(h) and 9.1(i) of the Secured Note Purchase Agreement to the extent
in existence on the date hereof (collectively, the “Existing Defaults”), and
(iv) amend certain other provisions of the Secured Note Purchase Agreement in
connection therewith;

WHEREAS, Investor has agreed to purchase an additional $200,000 of Notes, to
waive the Existing Defaults and to amend the Secured Note Purchase Agreement as
hereinafter set forth; and

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Amendments to Secured Note Purchase Agreement. The Secured Note Purchase
Agreement is hereby amended as follows:

(a) Section 1 is hereby amended and restated as follows:

“AMOUNT AND TERMS OF THE NOTE

On the date of the Closing, the Company sold and issued to Investor, and
Investor purchased from the Company, a secured promissory note in the initial
aggregate principal amount of Two Million Dollars ($2,000,000.00) (the “Initial
Note”). Subject to the terms and conditions of this Agreement and the
Amendment, on September 17, 2009, the Company agrees to sell and issue to
Investor, and Investor agrees to purchase from the Company, an additional
secured promissory note in the initial aggregate principal amount of Two Hundred
Thousand Dollars ($200,000.00) (the “Additional Note”). The aggregate commitment
of Investor of Two Million Two Hundred Thousand Dollars ($2,200,000.00) (the
“Aggregate Commitment”) shall be reflected in a promissory note in the form
attached hereto as Exhibit A (as amended, restated, supplemented, extended or
otherwise modified from time to time, the “Note”). Neither the Initial Note nor
the Additional Note shall be issued at a discount.”



--------------------------------------------------------------------------------

(b) Exhibit A to the Secured Note Purchase Agreement is hereby replaced in its
entirety by Exhibit A attached hereto.

2. Wavier. The Investor hereby waives each of the Existing Defaults. Except as
expressly set forth in this Amendment, the foregoing waiver shall not constitute
(a) a modification or alteration of the terms, conditions or covenants of the
Loan Documents or (b) a waiver, release or limitation upon the exercise by
Investor of any of its rights, legal or equitable, thereunder.

3. Conditions Precedent to Effectiveness. The effectiveness of this Amendment is
subject to the prior or concurrent consummation of each of the following
conditions:

(a) This Amendment shall have been duly executed and delivered by the Company
and Investor;

(b) Investor shall have delivered its existing Note to the Company, and the
Company shall have issued to Investor a new Note in the form of Exhibit A
hereto;

(c) All consents, approvals, waivers, authorizations, licenses or orders of,
registrations, qualifications, designations, declarations or filings with, or
notice to any governmental entity or any other Person necessary to be obtained,
made or given as of the date hereof in connection with the transactions
contemplated hereby shall have been duly obtained, made or given and shall be in
full force and effect, without the imposition upon the Company of any condition,
restriction or required undertaking;

(d) All corporate and other proceedings taken or required to be taken by the
Company and each Subsidiary Guarantor in connection with the transactions
contemplated hereby, including the approvals by the Board and the Special
Committee, shall be reasonably satisfactory in form and substance to Investor
and all documents incident thereto shall have been executed and delivered to
Investor or their counsel, and shall be reasonably satisfactory in form and
substance to Investor and their counsel;

(e) The Secretary of the Company shall have delivered to Investor on of the date
hereof a certificate certifying: (a) the Company’s Certificate of Incorporation
as in effect as of the date hereof; (b) the Bylaws of the Company as in effect
as of the date hereof; (c) resolutions of the Board approving the Amendment, the
Note and the transactions contemplated hereby and thereby; and (d) resolutions
of the Special Committee of the Board recommending to the Board this Amendment,
the Note and the transactions contemplated hereby and thereby;

(f) Investor shall be satisfied in its sole discretion as of the date hereof
with the diligence review of the business, legal, accounting and other
investigations undertaken by Investor and their advisors and agents with respect
to the Company; and

(g) No event shall have occurred and be continuing or would result from the
consummation of the transactions contemplated hereby that would constitute an
Event of Default.

4. Representations and Warranties. The Company represents and warrants to
Investor as follows:

(a) All corporate action on the part of the Company necessary for the
authorization of this Amendment, the performance of all obligations of the
Company and its

 

-2-



--------------------------------------------------------------------------------

Subsidiaries hereunder and under the Secured Note Purchase Agreement and the
Related Documents as of the date hereof and the authorization, sale, issuance
and delivery of the Note has been taken or will be taken prior to the date
hereof. The offer, sale and issuance of the Note are not subject to any
preemptive rights or rights of first refusal that will not have been properly
waived or complied with. No vote of the stockholders of the Company is required
in connection with the issuance and sale of the Note or any of the other
transactions contemplated by this Amendment.

(b) The execution, delivery and performance of this Amendment and the Note will
result in valid and legally binding obligations of the Company enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefor may be brought.

(c) The execution, delivery and performance of this Amendment, the Note and the
transactions contemplated hereby and thereby do not conflict with or result in
any material breach or contravention of any provision of law, statute, rule or
regulation to which the Company is subject or any judgment, order, writ,
injunction, license or permit applicable to the Company so as to materially
adversely affect the assets, business or any activity of the Company, and do not
conflict with any provision of the Certificate of Incorporation, Bylaws or other
organizational documents of the Company.

(d) The execution, delivery and performance by the Company of this Amendment
does not require any approval or consent of, or filing with, any governmental
agency or authority other than those already obtained, if any.

(e) After giving effect to this Amendment (including the waivers in Section 2),
no Event of Default has occurred and is continuing.

5. Miscellaneous.

(a) Reference to and Effect on the Related Documents.

(i) On and after the effectiveness of this Amendment, each reference in the
Secured Note Purchase Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Secured Note Purchase Agreement, and each
reference in the Note and each of the other Related Documents to “the Secured
Note Purchase Agreement”, “thereunder”, “thereof” or words of like import
referring to the Secured Note Purchase Agreement, shall mean and be a reference
to the Secured Note Purchase Agreement, as amended by this Amendment.

(ii) The Secured Note Purchase Agreement, the Note and each of the other Related
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Agreement, any Guaranty and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Company under the
Related Documents, in each case as amended by this Amendment.

 

-3-



--------------------------------------------------------------------------------

(iii) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Investor under any of the Related Documents, nor constitute a waiver
of any provision of any Related Document.

(b) Ratification. The Company hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Secured Note Purchase Agreement, as
amended hereby, and the Related Documents effective as of the date hereof.

(c) Counterparts. This Amendment may be executed in two or more counterparts,
including counterparts transmitted by facsimile, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

(d) Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

(e) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED ACCORDING
TO THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THEREOF.

(f) Consent to Jurisdiction. THE COMPANY HEREBY (I) SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA
AND THE FEDERAL COURTS OF THE UNITED STATES SITTING IN THE NORTHERN DISTRICT OF
THE STATE OF CALIFORNIA FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND THE RELATED DOCUMENTS; (II) AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH COURTS; (III) IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY OBJECTION THAT IT NOW OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY
OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM; AND (IV) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

ANESIVA, INC. By:  

/s/ John H. Tran

Name:   John H. Tran Title:   VP, Finance & CAO

[Signature Page to First Amendment to Secured Note Purchase Agreement]



--------------------------------------------------------------------------------

ARCION THERAPEUTICS, INC., as Investor By:  

/s/ James N. Campbell

Name:   James N. Campbell Title:   CEO

[Signature Page to First Amendment to Secured Note Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Note

[See Attached]